Citation Nr: 0841023	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-27 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for residuals of heat 
exhaustion.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1968. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for the claimed disorders.  Timely appeals were 
noted from that decision.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006) that reversed a decision of the Board of Veterans' 
Appeals (Board) which denying service connection for a 
disability claimed as a result of exposure to herbicides.  
Although that decision was later reversed by the United 
States Court of Appeals for the Federal Circuit, see Haas v. 
Peake, No. 2007-7037 (Fed. Cir. Oct. 9, 2008), a stay 
previously imposed on the adjudication of claims affected by 
Haas remains in effect, pursuant to the Court's order in 
Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.

The veteran seeks service connection for diabetes mellitus 
type II as a result of herbicide exposure.  His DD 214 
reflects that he served in the Navy, and that he received the 
Vietnam Service Medal.  The National Personnel Records Center 
(NPRC) was not able to determine whether the veteran had in-
country service in Vietnam, but it has been determined that 
he served aboard a ship patrolling the waters off the shore 
of Vietnam.  Accordingly, his service connection claim based 
on herbicide exposure will be addressed in a forthcoming 
Board action once a final decision is reached in the Haas 
case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has a diagnosed cardiac disorder, which he 
attributes to an episode of heat exhaustion while in service.  
Deck logs from the U.S.S. Boyd show that on June 2, 1968, the 
veteran suffered an episode of "heat prostration."  On 
remand, the veteran should be scheduled for a VA examination 
to determine the nature and etiology of any residuals of heat 
exhaustion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any chronic residuals of his 
in-service episode of heat exhaustion.  
The claims file must be made available to 
and be reviewed by the examiner, and the 
examination report must indicate that the 
claims file was reviewed.

The examiner is asked to comment 
specifically on whether any cardiac 
disorder is related to the veteran's in-
service episode of heat exhaustion.  The 
examiner should provide a detailed 
rationale for any opinion provided.  
Attention is invited to the service 
treatment records and to a deck log entry 
showing an episode of "heat prostration" 
on June 2, 1968.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
